DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “Ashdown merely discloses an SS7 firewall provided in an SS7 network and is completely silent on a cloud-based scanner that tests an attack vulnerability over a mobile network”.  The examiner is not persuaded.  A person having ordinary skill in the art before the effective filing date of the claimed invention would have further modified Ashdown by the teachings of Yan to enable improved defenses for traffic analysis of an Internet-based "in-the-cloud" service more effectively.  Therefore, the combination of Ashdown and Yan discloses a cloud-based scanner.  More specifically, Yan teachings of “an AV in-the-cloud service moves the virus-scanning functionality” in Yan Column 3, Lines 65-67 discloses the Applicant’s claim language of a cloud-based scanner.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “7PATENTReply To Non-Final Office Action of 18..11/2020Reply To Non-Final Office Action of 18/l 1/2020Ashdown fails to disclose “generate, in response to a communication received through an Internet connection from a web-browser integrated with a user-interface of a mobile operator, one or more packets towards an external interface of the mobile network in order to test SS7 based attacks, wherein the one or more packets are symptomatic of one or more messages received by the mobile network from a network attacker.”  The examiner is not persuaded.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one or more packets are symptomatic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown, US 6308276 in view of Yan, US8180917.
Claim 1:
Ashdown fails to explicitly disclose a cloud-based scanner and a mobile network.  However, Yan discloses a cloud-based scanner (“an AV in-the-cloud service moves the virus-scanning functionality” See Yan Column 3, Lines 65-67) and a mobile network (“network 40” See Yan Column 10, Lines 15-30).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ashdown by the teachings of Yan to enable improved defenses for traffic analysis of an Internet-based "in-the-cloud" service more effectively.
The combination of Ashdown and Yan discloses the following:
a vulnerability scanning and notification apparatus, implemented in a cloud-based scanner (“an AV in-the-cloud service moves the virus-scanning functionality” See Yan Column 3, Lines 65-67), for generating messages to test an attack vulnerability (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse.” See Ashdown Column 1, Lines 45-60) over a mobile network (“network 40” See Yan Column 10, Lines 15-30), the apparatus comprising: 
a processor (See Ashdown Column 10, Lines 54-60); and 
one or more stored sequences of instructions which, when executed by the processor (See Ashdown Column 10, Lines 54-60), cause the processor to:
generate, in response to a communication received through an Internet connection from a web-browser integrated (See Ashdown Column 10, Lines 60-67) with a user-interface  of a mobile operator (See Ashdown Column 6, Lines 15-25), one or more messages towards an external interface of the mobile network (“network 40” See Yan Column 10, Lines 15-30) in order to test the attack vulnerability associated with a signaling system (SS7) attack (“ the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse” See Ashdown Column 1, Lines 45-55), wherein the one or more messages are received by the mobile network from a network attacker thereby (See Ashdown Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20);
test the vulnerability of the mobile network based at least on said one or more generated packets of communication (“ the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse” See Ashdown Column 1, Lines 45-55);
test if one or more pre-determined filtering rules are triggered based at least on said one or more generated messages to identity the attack vulnerability (“monitors every SS7 message entering and leaving a SS7 signaling node by providing with respect to the signaling node an SS7 message filter that inspects each message and compares it to a SS7 rule-set, or policy, to determine whether the node should accept, modify, respond to, or reject the message.” See Ashdown Column 2, Lines 20-30);
transmit, upon identifying the attack vulnerability, a notification message to the mobile operator (“sending an urgent alert message notifying appropriate personnel of a security event, or modifying a message.” See Ashdown Column 1, Lines 40-45 & Column 2, Lines 55-67 & Column 7, Lines 1-20).
Claim 3:
The combination of Ashdown and Yan discloses wherein the apparatus is a web-based SS7 penetration testing tool accessible through an internet browser and provides one or more SS7 connectivity (“connectivity on the SS7 network” See Ashdown Column 4, Lines 35-40).
Claim 4:
(See Ashdown Figure 1 & Column 4, Lines 1-15).
Claim 5:
The combination of Ashdown and Yan discloses wherein the apparatus is configured to generate an automated message (“The system combines call progress monitoring, including message correlation and state management, transaction progress monitoring, including message correlation and state management, network management monitoring, and message verification.” See Ashdown Column 2, Lines 45-67) associated with the testing of attack vulnerability (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse.” See Ashdown Column 1, Lines 45—55).
Claim 6:
The combination of Ashdown and Yan discloses wherein the apparatus is configured to periodically scan the mobile network to test the attack vulnerability by generating messages external to the mobile network (“The system utilizes specialized, high availability, "on-the-wire" devices to monitor, control, and insert messages into the SS7 packet-switched global SS7 network.” See Ashdown Column 2, Lines 55-67).
Claim 7:
The combination of Ashdown and Yan discloses wherein the one or more generated messages are configured to deliver to the mobile network at least through signaling connection control part (SCCP) carrier of a protocol (See Ashdown Column 3, Lines 1-20 & Column 8, Lines 10-25) associated with the mobile network (“The system utilizes specialized, high availability, "on-the-wire" devices to monitor, control, and insert messages into the SS7 packet-switched global SS7 network.” See Ashdown Column 2, Lines 55-67).
Claim 8:
The combination of Ashdown and Yan discloses wherein the one or more generated messages are further configured to traverse at least through one or more filtering rules of the mobile network (“These engines 504-512 provide the ability to filter on specific parameters within SS7 messages via static rules and to maintain signaling state and correlate PDUs with ongoing message processing via state rules.” See Ashdown Column 2, Lines 14-20; Column 3, Lines 30-40; Column 7, Lines 5-20).
Claim 9:
The combination of Ashdown and Yan discloses wherein the apparatus is configured to generate, in real-time, one or more software wizards to automatically suggest at least an appropriate signaling connection control part (SCCP) subsystem numbers (SSNs) and mobile application part (MAP) versions for the one or more generated packets (See Ashdown Column 3, Lines 1-20 & Column 8, Lines 10-25).
Claim 10:
The combination of Ashdown and Yan discloses wherein the suggested at least an appropriate signaling connection control part (SCCP) subsystem numbers (SSNs) or the suggested mobile application part (MAP) versions, if selected, from the one or more (See Ashdown Column 3, Lines 1-20 & Column 8, Lines 10-25).
Claim 11:
The combination of Ashdown and Yan discloses wherein the one or more messages are one or more commands provided by a user (See Ashdown Column 6, Lines 50-60).
Claim 12:
Claim 12 is rejected on the same basis as claim 1.
Claim 13:
Claim 13 is rejected on the same basis as claim 1.
Claim 14:
Claim 14 is rejected on the same basis as claims 1 and 4.
Claim 15:
Claim 15 is rejected on the same basis as claim 3.
Claims 16-19:
Claims 16-19 are rejected on the same basis as claims 5-10.
Claim 20: 
The combination of Ashdown and Yan discloses performed manually, automatically and in a combination of both (“a Rules Wizard GUI is used, guiding a user through a selection of rule types, parameter values, boolean logic selection, and exception configuration.  In addition, the Rules Wizard allows users to sort, delete, and edit existing rules.  This process includes definition of each control policy rule, including trigger function, action performed, and logging mechanism.” See Ashdown Column 6, Lines 25-35).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hrabik (US 20020178383), discloses a method and apparatus for verifying the integrity and security of computer networks and implementing counter measures.
Klaus (US 5892903), discloses a method and apparatus for detecting and identifying security vulnerabilities in an open network computer communication system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 6, 2021